McDonald, judge.
This is a conviction for the misdemeanor offense of driving while intoxicated, with punishment assessed at a fine of $150 and ten days in jail.
A formal bill of exception was presented to the trial court, who refused to approve the bill for the reasons therein stated. The appellant took no further action and neither accepted nor agreed to the court’s reasons for refusing the bill. No bystanders’ bills of exception were filed.
The formal bill of exception is therefore not properly before this court for consideration. Art. 760d, Vernon’s Ann.C.C.P.; Campos v. State, Tex.Cr.App., 356 S.W.2d 317; Cook v. State, Tex.Cr.App., 356 S.W.2d 149; Rogers v. State, 170 Tex.Cr.R. 257, 340 S.W.2d 300; Thompson v. State, 170 Tex.Cr.R. 258, 339 S.W.2d 209.
The record on appeal contains no statement of facts.
All proceedings appear to be regular and nothing is presented for review.
Finding no reversible error, the judgment is affirmed.